Citation Nr: 1040868	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-20 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee degenerative joint disease.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected left knee strain with patellofemoral syndrome.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right wrist limitation of motion.

4.  Entitlement to a compensable evaluation for service-connected 
residuals of a right fifth finger metacarpal fracture.

5.  Entitlement to service connection for anxiety to include as 
secondary to the service-connected right and left knee 
disabilities and the service-connected right wrist disability.

6.  Entitlement to service connection for depression to include 
as secondary to the service-connected right and left knee 
disabilities and the service-connected right wrist disability.

7.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1977 
and from July 1981 to December 1987.

This matter comes to the Board of Veterans' Appeals (Board) from 
January and April 2006 rating decisions of the RO.  The RO denied 
all of the claims other than that pertaining to the left knee 
wherein the Veteran's disability evaluation was increased from 10 
to 20 percent.  Although each increase represents a grant of 
benefits, the United States Court of Appeals for Veterans Claims 
(Court) has held that a decision awarding a higher rating, but 
less that the maximum available benefit does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, 
this matter continues before the Board.

The Board observes that the RO has not yet dealt with the matter 
of TDIU.  As it appears to have been raised by the record, the 
Board is remanding it for further development consistent with the 
Court decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In 
Rice, the Court held that if the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for an increased 
rating is whether TDIU as a result of that disability is 
warranted.

In December 2008, the Veteran testified at a hearing before the 
undersigned that was held at the RO.  A transcript of the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's remaining claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Regarding the Veteran's service-connected orthopedic 
disabilities, at his December 2008 hearing, he indicated that he 
was receiving VA and private medical treatment and that his 
disabilities were worsening.  The Veteran was receiving private 
treatment from S.J.E., M.D.  The record contains no records from 
him dated after October 20, 2004.  As such the RO must make 
reasonable efforts to secure records from Dr. S.J.E. dated from 
October 21, 2004 to the present.  Next, the RO should add to the 
record all VA clinical records dated from October 8, 2005 to the 
present.  See 38 C.F.R. § 3.159(c) (1), (2), and (3).

The Board notes that in November 2005, the Veteran was afforded a 
VA mental disorders examination.  The examination reports 
mentions a letter from the Veteran's psychologist, Dr. S.C.  
After obtaining contact information and a release from the 
Veteran, the RO should make reasonable efforts to obtain records 
from Dr. S.C.  Id.

The Veteran's service-connected orthopedic disabilities were last 
examined almost three years ago.  The Veteran has indicated that 
his disabilities have worsened since then.  Moreover, during the 
last VA examination, the Veteran groaned, moaned, made peculiar 
sounds, and otherwise behaved oddly.  The examiner noted that 
this may indicate pain due to nonorganic causes.  Because of the 
passage of time since the last examination was performed and the 
more recent treatment, assertions regarding the worsening of the 
disabilities at issue, and the findings shown on the most recent 
VA examination, current findings are necessary prior to a 
determination of the claims.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was approximately 
two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also 38 C.F.R. § 3.159(c)(4).  The examination 
instructions are contained below.

In Rice, the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  In this 
case, the evidence reflects that at certain times, the Veteran 
asserted that his service-connected disabilities rendered 
employment either very difficult or impossible.  As such, the 
issue of entitlement to TDIU is raised by the record.  Hence, the 
issue is properly before the Board.  A review of the record shows 
that further development is needed to properly adjudicate the 
TDIU claim.

The law provides that a TDIU may be granted upon a showing that a 
veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be 
given to a veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his or her age or the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

While the Veteran has been afforded VA examinations, an opinion 
as to his unemployability and the effect of his service connected 
disabilities on his employability was not rendered.  The Board 
finds that the Veteran should be afforded an appropriate VA 
examination to determine whether he is unable to secure or 
maintain substantially gainful employment as a result of his 
service-connected disabilities.

In addition, the Veteran has not received VCAA notice regarding 
TDIU claims.  Action in this regard is necessary.

Finally, to ensure that the record is complete, all VA clinical 
records dated from October 8, 2005 to the present should be 
associated with the record.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Send the Veteran a VCAA notice letter 
that pertains to claim of TDIU.

2.  Associate with the claims file all VA 
clinical records dated from October 8, 2005 
to the present and, after obtaining the 
necessary release, private treatment records 
from Dr. S.J.E. dated from October 21, 2004 
to the present; and private records from Dr. 
S.C., the psychologist.

3.  Schedule a VA orthopedic examination to 
assess the current severity of the Veteran's 
service-connected right knee, left knee, 
right wrist, and right fifth finger 
disabilities.  Range of motion measurements 
should be included.  The examiner should 
identify any objective evidence of pain or 
functional loss due to pain associated with 
the service-connected disabilities.  The 
examiner should be requested to provide an 
opinion as to the extent that pain limits the 
Veteran's functional ability.  The examiner 
should also be requested to determine 
whether, and to what extent, the relevant 
body parts exhibit weakened movement, excess 
fatigability, or incoordination.  A rationale 
for all conclusions must be provided.  The 
claims folder, including all existing service 
medical records, must be made available to 
the examiner for review in conjunction with 
the examination.  In the report, the examiner 
must indicate whether relevant documents in 
the claims file were reviewed.

4.  Schedule a VA medical examination for an 
opinion regarding whether it is at least as 
likely as not ( 50 percent or greater 
likelihood) that the Veteran's service-
connected disabilities, in and of themselves, 
prevent him from securing or maintaining 
substantially gainful employment.  A full 
rationale for all opinions and conclusions 
should be provided and a resort to 
speculation should be avoided.  The 
examination report must indicate whether 
pertinent records in the claims file were 
reviewed in conjunction with the examination.

5.  Undertake any other development deemed 
necessary and readjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  The 
Veteran and his representative should be 
given an opportunity to respond to the 
supplemental statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


